Citation Nr: 1446051	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date prior to November 26, 2008, for the award of service connection for a cervical spine disorder.

2. Entitlement to an effective date prior to November 26, 2008, for the award of service connection for major depressive disorder.

3. Entitlement to an initial rating, in excess of 30 percent prior to March 14, 2013, and in excess of 50 percent from March 14, 2013, for major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of an initial rating, in excess of 30 percent prior to March 14, 2013, and in excess of 50 percent from March 14, 2013, for major depressive disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a claim for entitlement to service connection for a cervical spine disorder which was received by the RO on November 26, 2008.

2. There is no evidence of any earlier pending formal or informal claim for a cervical spine disorder prior to November 26, 2008.

3. The Veteran filed a claim for entitlement to service connection for major depressive disorder which was received by the RO on November 26, 2008.

4. There is no evidence of any earlier pending formal or informal claim for major depressive disorder prior to November 26, 2008.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than November 26, 2008, for the grant of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.400, (2013).

2. The criteria for an effective date earlier than November 26, 2008, for the grant of service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.400, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

The Veteran's claims for earlier effective dates arises from his disagreement with the assigned effective date of November 26, 2008, for the grants of service connection for a cervical spine disability and major depressive disorder.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

The RO has obtained service, VA, and private treatment records, and these records have been associated with the claims file. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). There is no indication that any additional, pertinent records are outstanding and not associated with the claims file.

Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

The Veteran asserts that he is entitled to an effective date earlier than November 2, 2008, for the grants of service connection for a cervical spine disability and major depressive disorder. Specifically, he has contended that both claims should be effective from the date of his original claims filed shortly after his discharge from service.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2013). Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2013). A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (2013). 
In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought. See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error. Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992). The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant." Brannon v. West, 12 Vet. App. 32 (1998).

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to November 26, 2008, is not warranted for the grant of service connection for either a cervical spine disability or major depressive disorder.

The Veteran's original filing for benefits in May 1993 (within a year of separation from active duty) included claims for service connection for right and left shoulder conditions, a digestive condition, a low back condition, a bilateral knee condition, and residuals of an injury to the right hamstring muscle. There was no indication that the Veteran sought benefits for a cervical spine disability or any psychiatric disability. The Veteran stated in his March 2010 and August 2010 notices of disagreement that he had both conditions since service and that the VA should have diagnosed both conditions during the examinations associated with his original claim. The Veteran has further contended that his cervical spine disability should have been diagnosed when his shoulder and lumbar spine conditions were evaluated. 

There is no indication that the Veteran intended to file claims for a cervical spine disability or major depressive disorder in his May 1993 request for benefits. Multiple correspondence, including a notice of disagreement, following the submission of the original claim as well as the decision made on those claims fail to note any claims for a cervical spine disorder or major depressive disorder. Medical records during that time period are also silent with regard to both issues. 

The first evidence of record regarding a request for service connection for a cervical spine disorder or major depressive disorder is the VA Form 119, Report of Contact, dated November 26, 2008.  

The record does not provide a basis for assignment of an effective date earlier than November 26, 2008, for the grants of service connection for either a cervical spine disability or major depressive disorder. As no claim was filed prior to November 2008 for entitlement to service connection for a cervical spine disability or entitlement to service connection for major depressive disorder, his claims for entitlement to an earlier effective date for those awards must be denied. Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine does not apply. See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

An effective date prior to November 26, 2008, for the award of service connection for a cervical spine disorder is denied.

An effective date prior to November 26, 2008, for the award of service connection for major depressive disorder is denied.





REMAND

The Veteran was afforded VA examinations with regard to this psychiatric condition in March 2013 and June 2014. The record also contains a private psychiatric examination that is dated September 2013. The private examination and the VA examinations provide very different evaluations of the Veteran's current severity with regard to his psychiatric condition. The June 2014 VA examination does not address the discrepancy. A new examination is warranted. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected low back strain. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. The examiner should elicit a complete history from the Veteran.

The examination report should include a full psychiatric diagnostic assessment according to the DSM-IV criteria, including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score. The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.
2. The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. The RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


